Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 13, 2019

The Court of Appeals hereby passes the following order:

A19A0753. TENACE TERRELL NEWSOME v. THE STATE.

      A jury found Tenace Terrell Newsome guilty of armed robbery, robbery,
aggravated assault, possession of marijuana with intent to distribute, possession of
marijuana, less than an ounce, and theft by receiving stolen property, and the trial
court entered its final disposition on June 29, 2017. Newsome subsequently filed a
motion for out-of-time appeal, which the trial court granted, and a motion for new
trial. The trial court granted Newsome’s motion for new trial with respect to the
charges of possession of marijuana with intent to distribute and possession of
marijuana, less than an ounce. The trial court denied Newsome’s motion as to the
remaining counts. Newsome then filed the instant direct appeal. We, however, lack
jurisdiction.
      When the trial court grants a criminal defendant’s motion for new trial, the case
is not final for purposes of filing a direct appeal. State v. Ware, 282 Ga. 676, 677 (653
SE2d 21) (2007); see also OCGA § 5-6-34 (a) (1); accord Prather v. State, 303 Ga.
App. 374, 375 & n. 5 (693 SE2d 546) (2010). A review of the appellate record
indicates that the two counts of possession of marijuana with intent to distribute and
possession of marijuana, less than an ounce, are still pending before the trial court.
Because Newsome’s criminal case remains pending before the trial court, he was
required to use the interlocutory appeal procedures – including obtaining a certificate
of immediate review from the trial court – to appeal. See OCGA § 5-6-34 (b); Keller
v. State, 275 Ga. 680, 680-681 (571 SE2d 806) (2002) (a criminal case remains
pending until the court enters a written judgment of conviction and sentence on each
count).
     Newsome’s failure to do so deprives us of jurisdiction over this appeal, which
is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/13/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.